UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FULTON COUNTY EMPLOYEES’ RETIREMENT                         Case No.: 1:19-cv-1562-VSB
SYSTEM, Derivatively on Behalf of THE GOLDMAN
SACHS GROUP, INC.,

                      Plaintiff,

v.

LLOYD BLANKFEIN, DAVID M. SOLOMON, M.
MICHELE BURNS, MARK A. FLAHERTY, WILLIAM
W. GEORGE, JAMES A. JOHNSON, ELLEN J.
KULLMAN, LAKSHMI N. MITTAL, ADEBAYO O.
OGUNLESI, PETER OPPENHEIMER, DAVID A.
VINIAR, and MARK O. WINKELMAN,

                      Defendants,

and

THE GOLDMAN SACHS GROUP, INC.,

                      Nominal Defendant.


      NOTICE OF CONSENT MOTION TO FILE SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Declaration of Steven B. Singer, and the exhibits annexed thereto, Plaintiff Fulton County

Employees’ Retirement System (“Plaintiff”), by and through the undersigned counsel, will move

this Court, before the Honorable Vernon S. Broderick, at the Thurgood Marshall United States

Courthouse located at 40 Foley Square, New York, New York, on such day and at such time

designated by the Court, for an Order granting Plaintiff leave to file Plaintiff’s Verified Second

Amended Shareholder Derivative Complaint, pursuant to Rule 15(a)(2) of the Federal Rules of

Civil Procedure.



                                                1
Dated: November 13, 2020       Respectfully submitted,

                               SAXENA WHITE P.A.

                               /s/ Steven B. Singer
                               Steven B. Singer
                               10 Bank Street, 8th Floor
                               White Plains, NY 10606
                               Phone: (914) 437-8551
                               Fax: (888) 631-3611

                               SAXENA WHITE P.A.
                               Maya Saxena
                               Joseph E. White, III
                               Lester R. Hooker
                               Brandon T. Grzandziel
                               Adam D. Warden
                               7777 Glades Road, Suite 300
                               Boca Raton, FL 33434
                               Phone: (561) 394-3399
                               Fax: (561) 394-3382

                               BUCKLEY BEAL
                               Michael E. Kramer
                               600 Peachtree Street, N.E., Suite 3900
                               Atlanta, GA 30308
                               Phone: (404) 781-1100
                               Fax: (404) 781-1101

                               Counsel for Plaintiff Fulton County
                               Employees’ Retirement System




                           2
                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020, I caused to be filed a true and correct copy of the

foregoing with the Clerk of Court via CM/ECF. Notice of this filing will be sent electronically to all

registered parties by operation of the Court’s electronic filing system.


                                                        /s/ Steven B. Singer
                                                        Steven B. Singer




                                                    3
